United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-1245
                                  ___________

United States of America,              *
                                       *
                   Appellee,           *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
Karl Lynn Hunt,                        *
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: June 17, 2004
                                Filed: June 25, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and RILEY, Circuit Judges.
                         ___________

FAGG, Circuit Judge.

       Iowa troopers stopped a vehicle for speeding. The trooper called a drug dog
to the scene, and the dog alerted to the car’s trunk. Twenty-five pounds of cocaine
were found inside. Karl Lynn Hunt, a passenger in the car, was arrested along with
the car’s driver. Hunt requested an attorney. Later, at the police post, Hunt was
approached by Agent Lamp of both the State of Iowa Narcotics Task Force and the
Federal DEA Task Force. After Agent Lamp introduced himself as a member of both
the state and federal drug task forces, showed Hunt his credentials, and asked Hunt
if he would be willing to cooperate, Hunt asked the agent, “How much money would
it take for you to keep the dope and for us to go home?” The Government charged
Hunt with drug offenses and with obstruction of justice for trying to bribe the agent.
After the drugs were suppressed, Hunt was tried and convicted on the obstruction of
justice charge. Hunt appeals, and we affirm.

       Hunt first contends the district court* committed error in overruling his Batson
challenge to the Government’s peremptory strike of the only African-American
prospective juror. The Government gave two reasons for the strike: the prospective
juror’s brother had been convicted of an armed robbery, and the juror’s mother was
a lawyer. The district court initially denied the strike, stating that although the
Government “in no way” had any ill motive, there was a “rational basis upon which
you can conclude this strike is based upon the fact that he is the sole African-
American on the jury panel.” After reviewing case law, however, the district court
excused the juror, stating “had I read the United States versus Roebke case two hours
ago, my ruling would have been different.” See United States v. Roebke, 333 F.3d
911, 913 (8th Cir. 2003) ( holding strike of the sole African-American prospective
juror is alone insufficient to create a prima facie case of discrimination). We review
the district court’s rejection of Hunt’s Batson challenge for clear error, id. at 912, and
find none. The Government offered race-neutral reasons for the strike, and the
district court’s finding that the Government did not purposefully discriminate is not
clearly erroneous. For the first time on appeal, Hunt points to jurors who were not
stricken, asserting they are similarly situated to the African-American juror. Because
Hunt did not identify any similarly situated jurors at trial, we do not consider the
claim on appeal. United States v. Boyd, 168 F.3d 1077, 1078 (8th Cir. 1999).

       Hunt next asserts the district court should have suppressed his statement
offering money to Agent Lamp because the statement was the product of an illegal
detention and arrest and was obtained in violation of his Fourth and Fifth Amendment


      *
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                           -2-
rights. When a defendant commits a new and distinct crime during an unlawful
detention, the Fourth Amendment’s exclusionary rule does not bar evidence of the
new crime. See United States v. Sprinkle, 106 F.3d 613, 619 & n.4 (4th Cir. 1997);
United States v. Garcia-Jordan, 860 F.2d 159, 161 (5th Cir. 1988); United States v.
Bailey, 691 F.2d 1009, 1016-17 (11th Cir. 1983); see also United States v. Udey, 748
F.2d 1231, 1240 (8th Cir. 1984). Likewise, Hunt’s attempted bribe was not protected
by the Fifth Amendment’s right to counsel because it was not made in response to
police interrogation or its functional equivalent. United States v. Withorn, 204 F.3d
790, 796 (8th Cir. 2000); see Rhode Island v. Innis, 446 U.S. 291, 300-01 (1980)
(defining interrogation as conceptualized in Miranda as express questioning or any
words or actions the police should know are reasonably likely to elicit an
incriminating response). Here, Agent Lamp merely identified himself to Hunt and
asked him if he would be willing to cooperate with law enforcement. Hunt’s
statement was not made in response to any question the agent asked. Similarly, Hunt
waived his Fifth Amendment right to remain silent because he did not equivocally
express his desire to remain silent. Simmons v. Bowersox, 235 F.3d 1124, 1131 (8th
Cir. 2001).

       Hunt last contends the evidence was insufficient to convict him. Specifically,
Hunt asserts the established facts do not satisfy the elements required for conviction
under 18 U.S.C. § 1510(a). Section 1510(a) states, “Whoever willfully endeavors by
means of bribery to obstruct, delay, or prevent the communication of information
relating to a violation of any criminal statute of the United States by any person to a
criminal investigator shall be fined under this title, or imprisoned not more than five
years, or both.” The district court properly concluded § 1510(a) applied to Hunt’s
attempt to prevent Agent Lamp from reporting Hunt’s drug offense to other criminal
investigators. See United States v. Leisure, 844 F.2d 1347, 1364 (8th Cir. 1988)
(defendant need only believe witness may give information to federal officials, and
to prevent this communication, to violate § 1510(a)). The jury could properly
conclude from Agent Lamp’s testimony that he was a federal criminal investigator.

                                         -3-
We thus affirm Hunt’s conviction for attempting to bribe Agent Lamp.
               ______________________________




                                -4-